IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

WILBURN H. RUTHERFORD,                  NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
         Petitioner,                    DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-1188

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed May 27, 2016.

Petition for Writ of Mandamus -- Original Jurisdiction.

Wilburn H. Rutherford, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Bureau Chief,
Tallahassee, for Respondent.




PER CURIAM.

      This petition for writ of mandamus seeks to compel a ruling on a motion for

postconviction relief. Because the circuit court has recently issued an order striking

four grounds raised in the motion with leave to amend, we deny the petition for writ of

mandamus, but encourage the circuit court to continue its efforts to expeditiously

dispose of the motion pending below. Wilson v. State, 775 So. 2d 1003 (Fla. 1st DCA

2001).

THOMAS, WINOKUR, and JAY, JJ., CONCUR.